894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Daniel Roger NISELY, Defendant-Appellant.
No. 89-5530.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 11, 1989.Decided:  Jan. 2, 1990.

William E. Martin, Federal Public Defender;  G. Alan Dubois, Assistant Federal Public Defender, on brief, for appellant.
Dale J. Stone, Special Assistant United States Attorney, Office of the Staff Judge Advocate, on brief, for appellee.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Daniel Roger Nisely appeals his conviction of three counts of assault with a dangerous weapon, 18 U.S.C. Sec. 113(c).  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that, in his view, the only arguably meritorious issue is that a statement by Nisely was involuntary.  Nisely has filed an informal brief arguing that his conviction violated due process because of pre-indictment delay.  In accordance with Anders, we have examined the entire record, including the imposition of sentence.  Finding no merit in the claims presented and no other error upon review of the record, we affirm the judgment of conviction.


2
Nisely's motion to voluntarily dismiss, founded upon his mistaken belief that such a disposition is required in order to pursue a 28 U.S.C. Sec. 2255 action, is denied.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A, counsel has the obligation to advise Nisely, in writing, of his right to petition the United States Supreme Court for a writ of certiorari and, if Nisely so desires, to prepare the necessary papers.  We therefore deny counsel's motion to withdraw from further representation.  We dispense with oral argument because the facts and legal arguments are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


3
AFFIRMED.